Honorable Robert S. Calvert   Opinion No. C-680
Comptrollerof Public Accounts
Austin, Texas                 Re: Under Art. 35.27,
                                   Vernon's Code of
                                   Criminal Procedure,
                                   when no funds have
                                   been appropriatedfor
                                   witness fees, what
                                   will constitute a
                                   filing with the Comp-
                                   troller of a claim
                                   for witness fees and
Dear Sir:                          related questions;
        You recently requested an opinion of this Office
concerning an interpretationof Attorney General's Opln-
ion Number C-637 (1966), wherein this office held that
witness fee bills must be flied with the Comptroller of
Public Accounts within 12 months from the due and pay-
able date. Concerning the same you ask the following
questions:
          "Please advise me 8s to what is
       necessary in this instance to consti-
       tute a filing by the witness, If the
       wltness fee bill is submitted to this
       department and received by this depart-
       ment and docketed and then returned to
       the witness or his assignee, would this
       constitute a filing of the fee bill?
       And if so, could the witness fee bill
       be legally paid if money were approprl-
       ated at a much later date, or at least
       more than twelve months elapses between
       the filing of the fee bill and the time
       that an appropriationbe made for its
       payment? Or, should this department
       maintain such fee bills on file in this
       department?"
        It is the opinion of this office that a witness
fee bill is filed when the same reaches the office of
the Comptroller of Public Accounts for the purpose of
being filed. It is a well-establishedrule in this State
                           -3271-
Honorable Robert S. Calvert, page 2 (c-680 )


that an instrument Is considered to be filed when it is
placed in the hands of the proper officer for such pur-
pose. Thomas v. Farrls, 132 S.W.2d 435 (Tex.Civ.App.
1939, error dism. judgm. car.) Civil Service Commission
of City of Lufkin v. Crager, 364 S.W.2d 361 (Tex.Civ.App.
lgb4, error ref. n.r.e.)
        Therefore, when a witness fee bill is submitted
to the Department of the Comptrollerof Public Accounts
and received by the Comptrollerof Public Accounts and
docketed and then returned to the witness or his asslg-
nee, the same would constitutea filing. Whether It
would be advisable to maintain such witness fee bills
on file in the office of the Comptrollerof Public fit-
counts, Is an administrativematter, to be determined
by your office.
        The second portion of your question concerns
whether or not a witness fee bill can be legally paid
if the money to pay the same were appropriatedmore than
twelve months after the filing of the witness fee bill.
It Is the opinion of this office that the State of Texas
is obligated to pay witness fees when the same are filed
within twelve months of the due and payable date with
the Comptrollerof Public Accounts. The date upon which
the appropriationls made does not affeot the obligation.

                          SUMMARY
            A witness fee bill Is consideredas
         being filed when it reaches the office of
         the Comptroller of Public Accounts for that
         purpose.
            Witness fees can be lagally paid even
         though the money to pay the same is appro-
         priated more than twelve months after the
         witness fee bill is filed with the Comp-
         troller of Public Accounts.
                           Yours very truly,
                           WAGGONER CARR
                           Attorney ffeneralof Texas

                           By:
                                 THOMAS
                                 THOMAS w. MACK
                                           MACK
TWM/er                           Assistant Attorney General
                           -Z’72-
Honorable Robert S. Calvert, page 3 (C-580 )


APPROVED:
OPINION CONMITTEE
W. V. Geppert, Chairman
Douglas Chilton
Pat Bailey
Gilbert Pena
Robert Norris
APPROVED FOR TRE ATTORNEX GENERAL
By: T. B, Wright




                          -3273-